NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the Federal Circuit
CANDICE V. KNIGHT,
Petitioner,
V. -
MERIT SYSTEMS PROTECTION BOAfRD,-
Respondent. _ 4 ..
2011-3002
Petition for review of the l\/Ierit SyStems Pr0tection
B0ard in case no. SFO7521[)0263-l-1.
ON MOTION
ORDER
Upon consideration of the motion to reform the official
caption to designate the Merit Systems Protecti0n Board
as the respondent,
IT ls OR1;)ERED THA'r:
(1) The motion is granted The revised official cap-
tion is reflected above.
(2) The Board should calculate the due date for its
brief from the date of filing of this order.

KNlGHT V. MSPB 2
FoR THE CoURT
 2 8  lsi J an Horbaly
CC
Date Jan Horbaly
Clerk
Candice Knight
Lartease M. Tiff1th, Esq.
Michael Carney, Esq.
S29 wire
U.S. COURT 0F APPEALS FOR
THE FEDERAL ClRCU|T
DEC 2 8 2010
»
.lAN HORBALY
CLERK